         1:07-cv-01298-MMM # 2473            Page 1 of 5                                             E-FILED
                                                                  Tuesday, 13 November, 2018 03:58:42 PM
                                                                              Clerk, U.S. District Court, ILCD

                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE CENTRAL DISTRICT OF ILLINOIS
                                  PEORIA DIVISION

    ASHOOR RASHO, et al.,

                         Plaintiffs,                   No. 1:07-CV-1298-MMM-JEH
               v.
                                                       Hon. Michael M. Mihm
    DIRECTOR JOHN R. BALDWIN, et al.,

                         Defendants.

                       DEFENDANTS’ MEMORANDUM IN SUPPORT
                          OF PROPOSED INJUNCTION ORDER

         On October 30, 2018, the Court entered its opinion (Dkt. 2460) granting plaintiffs’

motion for a permanent injunction (Dkt. 2112) and giving defendants 14 days to submit a

proposed order to address the constitutional deficiencies addressed in the Court’s opinion.

Defendants respectfully submit this memorandum in support of their proposed injunction order,

submitted as Exhibit A.1

         The Court issued its opinion under § XXIX(g) of the Settlement Agreement, which

provides that “should it become necessary to seek the Court’s assistance as to violations of this

Settlement Agreement, any order granting such relief must include a finding that the relief

sought is narrowly drawn, extends no further than is necessary to correct the violation of the

federal right, and is the least intrusive means for doing so.” This language stems from the Prison

Litigation Reform Act, 18 U.S.C. § 3626(a), which provides that where prison conditions are

found to violate federal rights, the court may enter injunctive relief that is “narrowly drawn,


1
  Defendants submit this order to comply with the Seventh Circuit’s directive that under the
Prison Litigation Reform Act, the Department should be entitled to submit a proposed plan that
in “in general terms” is “sufficient” and “adequate” to remedy the constitutional violation.
Westerfer v. Neal, 682 F.3d 679, 684 (7th Cir. 2012). Defendants do not waive their right to
appeal or otherwise challenge the Court’s ruling.
        1:07-cv-01298-MMM # 2473             Page 2 of 5



extends no further than necessary to correct the violation of the Federal right, and is the least

intrusive means necessary to correct the violation of the Federal right.” 18 U.S.C. §

3626(a)(1)(A).

       In Westerfer v. Neal, 682 F.3d 679, 683 (7th Cir. 2012), the Seventh Circuit addressed the

limitations imposed by the PLRA on the district court’s authority to enter an injunction in the

corrections context. Westerfer arose out of due process objections to IDOC’s transfers of

prisoners to the Tamms “supermax” prison. 682 F.3d at 681. In an effort to remedy those

objections, IDOC developed a voluntary “Ten-Point Plan for Tamms.” Id. After a bench trial, the

district court entered an injunction that incorporated IDOC’s Ten-Point Plan. Id. IDOC

challenged the terms of the injunction on appeal, asserting that the court’s order violated the

Prison Litigation Reform Act by imposing obligations from its voluntary plan that exceeded the

minimal requirements needed to avoid a constitutional violation. Id. The Seventh Circuit agreed

and vacated the injunction, holding that the order was overly specific, not “narrowly drawn,”

extended “further than necessary” to remedy the constitutional violation, and was not the “least

intrusive means” to correct the violation of the federal right, as required under § 3626(a) of the

PLRA. Id. at 681–82, 683–84. The court directed that, consistent with the PLRA, the district

court’s order should do no more than order IDOC “in general terms” to craft a plan that is

“sufficient” and “adequate” to remedy the constitutional violation. Id. at 684. The district court

should then review the proposed plan to ensure its sufficiency to remedy the constitutional

violation through the least intrusive means necessary. Id. at 686.

       Defendants’ proposed relief comports Westerfer by proposing relief that (a) addresses the

particular constitutional deficiencies identified in the Court’s October 30, 2018 opinion, while at

the same time (b) preserving the “operational discretion and flexibility” that the PLRA affords



                                                  2
        1:07-cv-01298-MMM # 2473            Page 3 of 5



prison administrators. Westerfer, 682 F.3d at 681–82, 683–84. The proposed relief addresses

each of the five areas addressed by the Court (initial evaluations, treatment plans, medication

management, care for prisoners on crisis watch, care for prisoners in segregation) and also

addresses the Department’s commitment to staffing levels that provide a sufficient number of

mental health staff of varying types to provide class members with adequate and timely

evaluations, treatment, and follow-up consistent with contemporary standards of care.

       Given the Court’s ruling that the parties’ Settlement Agreement remains intact (Dkt. 2460

at 8), the proposed relief does not attempt to replicate all of the Settlement Agreement’s detailed

terms related to the five areas addressed in the Court’s ruling. Although the Court ordered that

those contractual obligations remain in place, to include the settlement’s contractual obligations

in the Court’s order would violate the holding in Westerfer by imposing detailed requirements

and timeframes that go beyond the minimal requirements needed to comply with the Eighth

Amendment. 682 F.3d at 681.

                                           Conclusion

       For these reasons, defendants respectfully request the Court to enter the proposed

injunction order in substantially the form submitted as Exhibit A.




                                                 3
      1:07-cv-01298-MMM # 2473   Page 4 of 5



November 13, 2018                        Respectfully submitted,

                                         Defendant JOHN R. BALDWIN, et al.

                                         By: LISA MADIGAN,
                                             Illinois Attorney General

Laura K. Bautista                           /s/ R. Douglas Rees, #6201825
Office of the Attorney General              Assistant Chief Deputy Attorney General
500 South Second Street                     Office of the Illinois Attorney General
Springfield, IL 62701                       100 West Randolph Street, 12th Floor
Tel. (217) 782-5819                         Chicago, Illinois 60601
lbautista@atg.state.il.us                   Tel. 312-814-3498
                                            rrees@atg.state.il.us




                                     4
       1:07-cv-01298-MMM # 2473            Page 5 of 5



                               CERTIFICATE OF SERVICE

        The undersigned certifies that on November 13, 2018, he electronically filed
DEFENDANTS’ MEMORANDUM IN SUPPORT OF PROPOSED INJUNCTION ORDER
with the Clerk of the Court using the CM/ECF system which will send notification to the following
counsel of record:

       Harold Hirshman               harold.hirschman@dentons.com
       Alan Mills                    alanmills@comcast.net
       Amanda Antholt                amanda@equipforequality.org
       Andrew M. Ramage              aramage@bhslaw.com
       Andy DeVooght                 adevooght@loeb.com




                                                    /s/ R. Douglas Rees
                                                    R. Douglas Rees #6201825
                                                    Assistant Chief Deputy Attorney General
                                                    100 W. Randolph, 12th Floor
                                                    Chicago, IL 60601
                                                    312-814-3498
                                                    rrees@atg.state.il.us




                                               5
